DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Response to Amendment
This action is in reply to the Response to Election filed on 07 January 2022
Claims 1-5 have been elected.
Claims 7-20 have been canceled.
Claims 1-6 are currently pending and have been examined.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim 4 is duplicate claim of the claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20110007783 to Weill.
As to Claim 1, Weill discloses a wireless device comprising (abstract):
a digital receiver configured to estimate frequency offset between a local frequency and a reference frequency of a received synchronization signal (Fig. 1,  
a frequency controller configured to determine, based on the frequency offset, a correction to the local frequency that compensate temperature-based drift in the local frequency (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0087, 0088, 0230], where the where the frequency discriminator calculates the frequency error to correct doppler shift (frequency  shift/drift) including the temperature changes);
 a frequency tuner configured to adjust the local frequency based on the correction to obtain a corrected local frequency (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0087, 0088], where the numerically controlled oscillator (NCO) removes the doppler shift (frequency shift/drift) with corrected local frequency).

As to Claim 3, Weill further discloses the wireless device wherein the correction is a frequency correction instruction and the frequency controller is configured to send the frequency correction instruction to the frequency tuner, and wherein the frequency tuner is configured to adjust eh local frequency based on the correction to obtain a corrected local frequency by sampling a native clock signal of the wireless device based on the frequency correction instruction to obtain the corrected local frequency (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090], where the cross correlation and frequency discriminator 

As to Claim 4, Weill further discloses the wireless device wherein the correction is a frequency correction instruction and the frequency controller is configured to send the frequency correction instruction to the frequency tuner, and wherein the frequency tuner is configured to adjust eh local frequency based on the correction to obtain a corrected local frequency by sampling a native clock signal of the wireless device based on the frequency correction instruction to obtain the corrected local frequency (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090], where the cross correlation and frequency discriminator generates the frequency error (instruction to NCO (tuner)) to generated corrected local frequency).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20110007783 to Weill in further view of U.S. Pat. No. 5809009 to Matsuoka et al.
As to Claim 2, Weill further discloses the wireless device wherein the digital receiver is configured to estimate the frequency offset between the local frequency and the reference frequency of the received synchronization signal by:
generating a local reference signal based on the local frequency (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090], where the cross correlation of locally generated code (implicitly generated based on local clock frequency) and received signal is used for frequency error generation (doppler shift – frequency shift/drift));
determining a cross-correlation between the local reference signal and the received synchronization signal (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090], where the cross correlation of locally generated code (implicitly generated based on local clock frequency) and received signal is used for frequency error generation (doppler shift – frequency shift/drift));

estimating frequency offset  (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090], where the cross correlation of locally generated code (implicitly generated based on local clock frequency) and received signal is used for frequency error generation (doppler shift – frequency shift/drift)).
Weill discloses all of the subject matter as described above (Fig. 1,  Fig. 7, paragraph [0004, 0034, 0035, 0039, 0043, 0090]) except for estimating phase offset.
However, Matsuoka in the same field of endeavor teaches the frequency offset estimation based on phase rotation implemented with PLL (phase locked loop) (Fig. 1, Col. 10 line 64-Col. 11 line 22).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the phase measurement as taught by Matsuoka to modify the device of Weill to provide the enhanced/fine adjustment for phase correction for I/Q demodulated signal.



Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the frequency controller is configured to determine the correction based on a control loop including a delay element that delays an output of the control loop to obtain a delayed output, a first proportional factor before the delay element that weights the frequency offset, and a second proportional factor after the delay element that weights the delayed output.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov